Case: 21-40335       Document: 00515898635            Page: 1      Date Filed: 06/14/2021




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            June 14, 2021
                                     No. 21-40335
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk


   United States of America,

                                                                   Plaintiff—Appellee,

                                           versus

   Keith Todd Ashley,

                                                               Defendant—Appellant.


                    Appeal from the United States District Court
                         for the Eastern District of Texas
                                No. 4:20-CR-318-1


   Before King, Smith, and Wilson, Circuit Judges.
   Per Curiam:*
          Keith Ashley appeals an order of detention pending his trial for wire
   fraud, mail fraud, and possessing a firearm in furtherance of a crime of vio-
   lence. The district court found that Ashley had failed to rebut the presump-
   tion against release and that there is no condition or combination of condi-


          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 21-40335       Document: 00515898635           Page: 2      Date Filed: 06/14/2021




                                      No. 21-40335


   tions on which he could be released. Ashley contends that he is not a flight
   risk or danger to the community; he posits a list of conditions he avers would
   reasonably assure the public’s safety upon his release. In addition, he asserts
   that the district court abused its discretion by not conducting a fresh deten-
   tion hearing after he was charged with the firearm offense in a superseding
   indictment, which gave rise to a presumption against release. See 18 U.S.C.
   § 3142(e)(3)(B). In his reply to the government’s response to his motion,
   Ashley maintains that he is entitled to pretrial release in light of new informa-
   tion regarding the government’s agreement to let his state murder prosecu-
   tion proceed first and in view of the likelihood of his being granted bail in state
   court.
            The district court’s finding on dangerousness is supported by the rec-
   ord evidence that Ashley murdered one of his financial clients to benefit from
   his life insurance policy; that he took out significant policies on himself, his
   wife, and his children; that he stole $225,000 from his mother-in-law; and
   that he wrote a lengthy suicide note on his cell phone. See United States v.
   Rueben, 974 F.2d 580, 586 (5th Cir. 1992). Ashley’s argument on appeal
   regarding the risk that he would obstruct justice or tamper with witnesses is
   unresponsive to the district court’s findings. In any event, Ashley fails to
   show that the district court abused its discretion in finding that he poses a
   danger to the community. See id. In addition, he shows no error in the district
   court’s determination that no conditions of pretrial release would reasonably
   assure the public’s safety. See id.; see also § 3142(e)−(g).
            Moreover, the district court did not err by not conducting a de novo
   detention hearing before adopting the magistrate judge’s detention order.
   See United States v. Hensler, No. 94-50042, 1994 WL 83436, at *2 (5th Cir.
   Feb. 24, 1994) (unpublished but precedential per 5th Cir. R. 47.5.3).
   Lastly, insofar as Ashley seeks release on account of the government’s prose-
   cution agreement with Texas, we do not consider evidence or facts that were



                                           2
Case: 21-40335      Document: 00515898635           Page: 3    Date Filed: 06/14/2021




                                     No. 21-40335


   not before the district court at the time of the challenged ruling. See Theriot
   v. Parish of Jefferson, 185 F.3d 477, 491 n.26 (5th Cir. 1999).
          The order of detention pending trial is AFFIRMED.




                                           3